[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 96-1879

                    HECTOR PAGES, ET AL.,

                    Plaintiffs, Appellees,

                              v.

                       MANUEL FEINGOLD,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jose Antonio Fuste, U.S. District Judge]                                                                 

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Stahl and Lynch, Circuit Judges.                                                          

                                         

Harry Hertzberg on brief for appellant.                           
Jesus E. Cuza, Ina M. Berlingeri-Vincenty and Goldman Antonetti &                                                                             
Cordova on brief for appellees.               

                                         

                         May 6, 1997
                                         

     Per  Curiam.   Upon  careful  review of  the  briefs and                            

record,  we conclude  that  this appeal  clearly presents  no

substantial   question  and   that  summary   disposition  is

appropriate.  See 1st Cir. Loc. R. 27.1.                               

     We further conclude that, for  the reasons stated in the

May  8, 1996,  order,  the district  court  acted within  its

discretion   in     entering   default   against   defendant.

Defendant's repeated failures  to comply  with discovery  and

other orders justified that  sanction, of which defendant had

been warned.  See Fed. R. Civ. P. 37(b)(2)(C).                               

     Further, for the reasons stated in the opinion and order

dated  June  7, 1996,  Pages v.  Feingold,  928 F.  Supp. 148                                                     

(D.P.R. 1996),  the district court properly  entered judgment

for  plaintiff.    The  district court's  findings  that  the

letters  written  by  defendant  were false  and  maliciously

published, that plaintiff suffered damages thereby,  and that

plaintiff was a private figure,  were amply supported by  the

evidence  presented at  trial and consistent  with applicable

Puerto Rico law as cited by the district court.  And, we find

no  factual or  legal basis  for  defendant's assertion  of a

qualified  immunity defense,  particularly  in  light of  the

default.

     The  district  court did  not  abuse  its discretion  in

denying defendant's  motion to  recuse.  The  various remarks

about which  defendant complains  do not create  a reasonable

                             -2-

doubt  concerning  the district  judge's  impartiality.   See                                                                         

United States v. Lopez, 944 F.2d 33, 37 (1st Cir. 1991).                                  

     Plaintiff's  motion  to  dismiss  this  appeal  and  for

sanctions  is  granted in  part.   In  light of  the numerous                                           

violations  of the  appellate  rules regarding  the form  and

content of the brief  and appendix, we are persuaded  that an

award of sanctions is appropriate.  See Fed. R. App.  P. 28 &                                                   

30;  Reyes-Garcia v. Rodriguez & Del Valle, Inc., 82 F.3d 11,                                                            

14-16 (1st Cir. 1996).   Therefore, we award double  costs to                                                                      

plaintiff,  to   be  taxed  jointly   and  severally  against

defendant and his attorney.  See Fed. R. App. P. 38.                                            

     Affirmed.                         

                             -3-